Wilde, J.
The demandant’s title is derived from a mortgage given by Andrew Wait, which was legally assigned to *209Selden Braynard, and by him assigned to the demandant and his partner since deceased. The tenants object to the legality of the assignment to the demandant and his partner, on the ground that the consideration was lottery tickets, the sale of which was prohibited in this Commonwealth. But it appears by the deposition to which the parties have referred, that the contract was made in the State of New York, and was by the laws of that State a valid contract. It is no legal objection to the validity of the contract, that the demandant, when the lottery tickets were sold to Braynard, knew that he intended to sell them, or part of them, in this Commonwealth. The case of Holman v. Johnson, Cowp. 341, cited by the counsel for the demandant, and other cases, are clear and decisive on this point.
Nor is it of any consequence that the proposal of Braynard to purchase the lottery tickets was made by a letter dated at Boston. It was the assent to the sale, which completed the contract. The tickets were sold and delivered in New York, as appears by the statement of the facts.

Tenants defaulted.